Citation Nr: 1419607	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-05 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for service-connected gastroesophageal reflux disease (GERD).

2.  Whether new and material evidence has been received to reopen service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received to reopen service connection for a right hand disability.

5.  Entitlement to service connection for a right hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1974 to February 1976.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from November 2009 and August 2010 rating decisions of the Houston, Texas, Regional Office (RO).  In the November 2009 rating decision, the RO determined that new and material evidence had not been received to reopen service connection for bilateral hearing loss and a right hand disability.  In the August 2010 rating decision, the RO granted service connection for GERD, assigning a noncompensable (0 percent) initial disability rating, effective November 10, 2009.

In December 2013, the Veteran presented testimony relevant to the appeal at a personal hearing (Travel Board) before the undersigned Veterans Law Judge in San Antonio, Texas.  A transcript of the hearing is associated with the claims file.

The issue of service connection for a right hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  For the entire initial rating period, GERD has been manifested by recurrent epigastric distress with symptoms of dysphagia, regurgitation, substernal pain, left shoulder pain, pyrosis, bloating, and heartburn.

2.  In an unappealed May 1976 rating decision, the RO denied service connection for bilateral hearing loss, finding that there was no current disability.

3.  The Veteran did not submit a substantive appeal to the May 1976 rating decision denial of service connection for bilateral hearing loss within one year of issuance of the decision.

4.  Evidence received since the May 1976 rating decision relates to an unestablished fact of a current disability that is necessary to substantiate a claim of service connection for bilateral hearing loss.

5.  The Veteran has currently diagnosed bilateral sensorineural hearing loss for VA compensation purposes.

6.  The Veteran was exposed to acoustic trauma (loud noise) during service.

7.  The Veteran's bilateral hearing is loss is related to the acoustic trauma in service.  

8.  In an unappealed May 1976 rating decision, the RO denied service connection for a right hand disability, finding that there was no current disability.

9.  The Veteran did not submit a substantive appeal to the May 1976 rating decision as to the right hand disability within one year of issuance of the decision.

10.  Evidence received since the May 1976 rating decision relates to an unestablished fact of a current disability that is necessary to substantiate a claim of service connection for a right hand disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 10 percent, but no higher, for GERD, have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.114, Diagnostic Code 7346 (2013).

2.  The May 1976 rating decision denying service connection for bilateral hearing loss became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 20.1103 (2013).

3.  New and material evidence has been received to reopen service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.156 (2013).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a), 3.385 (2013).

5.  The May 1976 rating decision denying service connection for a right hand disability became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2013).

6.  New and material evidence has been received to reopen service connection for a right hand disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.156 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

With respect to new and material evidence claims, the United States Court of Appeals for Veterans Claims (Court) has held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim and to establish entitlement to the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, because the Board is reopening service connection for bilateral hearing loss and a right hand disability, additional discussion of VA's compliance with VCAA duties to notify and assist is unnecessary.  

Concerning an appeal for a higher initial rating for GERD, because the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability ratings assigned to the 
service-connected disability of GERD by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting the distinction between claims stemming from an original initial rating versus increased rating).  The Board finds that symptoms and impairment related to GERD have not changed in severity over the course of the appeal to warrant a staged rating.  Id. at 126. 

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Initial Disability Rating for GERD

For the entire initial rating period, the Veteran's GERD has been evaluated as noncompensable (0 percent rating), effective November 10, 2009, under Diagnostic Code 7346.  At the December 2013 Board hearing, the Veteran and his representative specifically expressed that a grant of a 10 percent disability rating for GERD would fully satisfy the appeal for an initial compensable disability rating; therefore, this case is distinguished from the general presumption that a veteran is seeking the maximum benefit allowed by law and regulation.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board has granted a 10 percent initial disability rating, thus constituting a full grant of the benefits sought on appeal on this issue.

The Veteran's GERD has been rated as analogous to hiatal hernia.  See Diagnostic Code 7346.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.  Diagnostic Code 7346 assigns a 10 percent evaluation where there are two or more of the symptoms of a 30 percent evaluation with less severity.  A 30 percent rating for a hiatal hernia is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114.

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period, GERD has been manifested by recurrent epigastric distress with symptoms of dysphagia, regurgitation, substernal pain, left shoulder pain, pyrosis, bloating, and heartburn.

During a July 2010 VA examination, the Veteran reported experiencing bloating and heartburn, for which he has been prescribed Nexium.  A December 2013 VA examination report conveys that the Veteran reported recurrent epigastric distress, with symptoms of dysphagia; substernal, arm, or shoulder pain; pyrosis; reflux; regurgitation; and vomiting.  The Veteran denied weight loss, hematemesis, and melena.  The Veteran denied that esophageal conditions impact his ability to work.  

At the December 2013 Board hearing, the Veteran testified that he experiences dysphagia, regurgitation, substernal pain, and left shoulder pain, but denied experiencing anemia.  At the December 2013 Board hearing, when asked whether the GERD symptoms were persistently recurrent or productive of considerable impairment of health, the Veteran and his representative testified that a 10 percent disability, rather than a 30 percent rating, is warranted.  

The Veteran is competent to report symptoms related to his GERD, and his reports appear to be consistent.  For the above stated reasons, and resolving reasonable doubt in the Veteran's favor, for the entire initial rating period, the Board finds that a 10 percent rating is warranted for GERD under Diagnostic Code 7346.  See 
38 C.F.R. §§ 4.3, 4.7, 4.114.

Extraschedular Consideration

The Board has further considered whether the increased rating claim warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's GERD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Code 7346 specifically provides for disability ratings for hiatal hernia based on symptoms which include epigastric distress, dysphagia, pyrosis, regurgitation, and substernal pain.  See 38 C.F.R. § 4.114.  The 10 percent rating under Diagnostic Code 7346 was granted based on recognition of the Veteran's symptomatic disability characterized by recurrent epigastric distress.  In this case, considering the lay and medical evidence, the Veteran's GERD is manifested by recurrent epigastric distress with symptoms of dysphagia, regurgitation, substernal pain, left shoulder pain, pyrosis, bloating, and heartburn.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology). 

Moreover, as the Veteran has limited this appeal by withdrawing the aspects of the appeal that encompass a higher initial rating in excess of 10 percent, the full grant of benefits in this case also effects withdrawal of extraschedular rating considerations.  See 38 C.F.R. § 20.204 (2013).  Accordingly, any question of an extraschedular disability rating is rendered moot, with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2002).

For these reasons, the Board finds that the schedular rating criteria is adequate to rate the GERD, and referral for consideration of an extraschedular evaluation is not warranted.  In the absence of exceptional factors associated with the Veteran's GERD, the Board finds that no referral for extraschedular consideration is required.  38 C.F.R. § 3.321(b)(1).

New and Material Evidence Legal Criteria

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Reopening Service Connection for Bilateral Hearing Loss

In a May 1976 rating decision, the RO denied service connection for bilateral hearing loss, finding that there was no current hearing loss disability.  The Veteran did not submit a notice of disagreement within one year of issuance of the May 1976 rating decision; therefore, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  The evidence before the RO at the time of the May 1976 rating decision consisted of service treatment records and lay statements by the Veteran.

For evidence to be new and material, it would have some tendency to show a current disability of hearing loss.  In September 2009, the Veteran submitted a request to reopen service connection for hearing loss.  Since the May 1976 rating decision, the Veteran has submitted additional evidence in support of the petition to reopen.  A February 2014 private audiological examination report revealed threshold test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear as 25, 25, 35, 40, and 80 decibels, respectively.  Puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the left ear were 15, 25, 30, and 30 decibels, respectively.  The audiologist advanced a diagnosis of bilateral sensorineural hearing loss.  

The Board finds that new and material evidence within the meaning of 38 C.F.R. 
§ 3.156 to reopen service connection for bilateral hearing loss has been received.  The February 2014 private audiological examination is new and material as it relates to an unestablished fact necessary to substantiate a claim of service connection for hearing loss; specifically, it tends to show that the Veteran currently has a bilateral sensorineural hearing loss disability.  Accordingly, service connection for bilateral hearing loss is reopened.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

Sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply.  See Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Alternatively, to support a finding of chronicity, continuity of symptomatology after service can establish presumptive service connection for sensorineural hearing loss.  38 C.F.R. § 3.303(b).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him 

through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

When all the evidence is assembled, VA shall determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

The Veteran contends that service connection for bilateral hearing loss is warranted as he sustained acoustic trauma during service from high-pitched loudspeaker feedback.  He contends that his hearing loss symptomatology had its onset in service and has persisted to the present time.

The Board finds credible the Veteran's statements that he was exposed to loud noise (acoustic trauma) in service.  At the December 2013 Board hearing, the Veteran testified that, during service, he was moving a large loudspeaker when the "speaker blew," causing him to suddenly lose consciousness.  He further testified that, upon awakening, he experienced ringing in his ears.  The Veteran's service personnel records reflect that his military occupational specialty was Performing Arts Specialist.  The Veteran has credibly stated that he was exposed to loud noise associated with loudspeaker feedback.  

The Board finds that the Veteran has currently diagnosed bilateral sensorineural hearing loss "disability" for VA compensation purposes, see 38 C.F.R. § 3.385, and the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current bilateral sensorineural hearing loss is related to service.  The evidence showing both current disability and relationship to service includes a February 2014 private audiological examination report that reflects threshold test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear as 25, 25, 35, 40, and 80 decibels, respectively; puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the left ear were 15, 25, 30, and 30 decibels, respectively.  The audiologist also advanced a diagnosis of bilateral sensorineural hearing loss.

Strictly construed, the left ear pure tone did not meet the criteria for a hearing loss "disability" under 38 C.F.R. § 3.385, lacking only one decibel at the 2000 Hertz level to be 26 dB, thus very nearly approximating the regulatory criteria.  The Board interprets these results with consideration that minor testing variabilities exist in audiometric testing.  The Board will resolve reasonable doubt in the Veteran's favor on the narrow question of severity of left ear hearing loss to find that the audiometric thresholds at the 2000 Hertz level in the left ear more nearly approximate the criteria of 26 dB to be recognized as hearing loss to the level of recognizable "disability" under 38 C.F.R. § 3.385.  

The February 2014 audiologist opined that it is at least as likely as not that the bilateral hearing loss is related to the Veteran's service as a result of in-service noise exposure.  The February 2014 audiologist's opinion is competent and probative medical evidence because it relied on accurate facts and gave a fully articulated opinion that his supported by sound, albeit brief, reasoning.

There is no other competent medical opinion of record against the claim that addresses the etiology of the Veteran's bilateral hearing loss.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Reopening Service Connection for a Right Hand Disability

In a May 1976 rating decision, the RO denied service connection for a right hand disability, finding that there was no current right hand disability.  The Veteran did not submit a notice of disagreement within one year of issuance of the May 1976 rating decision; therefore, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  The evidence before the RO at the time of the May 1976 rating decision consisted of service treatment records and lay statements by the Veteran.

For evidence to be new and material, it would have some tendency to show a current right hand disability.  In September 2009, the Veteran submitted a request to reopen service connection for a right hand disability.  Since the May 1976 rating decision, the Veteran has submitted additional evidence in support of the petition to reopen.  At the December 2013 Board hearing, the Veteran testified that his knuckles were "smashed" during service and that medical personnel wrapped his right hand in an ACE bandage.  The Veteran further testified that he experiences pain and is currently unable to make a fist or button his clothing with his right hand.    

The Board finds that new and material evidence within the meaning of 38 C.F.R. 
§ 3.156 to reopen service connection for a right hand disability has been received.  The December 2013 Board hearing testimony is new and material to reopen service connection as it relates to an unestablished fact necessary to substantiate a claim of service connection for a right hand disability; specifically, it tends to show that the Veteran may have a current right hand disability.  


ORDER

A 10 percent initial disability rating for GERD is granted.

New and material evidence having been received, the appeal to reopen service connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.

New and material evidence having been received, the appeal to reopen service connection for a right hand disability is granted.



REMAND

Service Connection for a Right Hand Disability

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for a right hand disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that he sustained an in-service injury to his right hand, resulting in a current residual right hand disability.  A June 1975 service treatment note reveals that the Veteran accidentally shut a window on his right hand and that he put his right hand through the window.  Examination of the right hand in June 1975 revealed a contusion, tenderness above the metacarpophalangeal joint, and a small laceration with swelling and discoloration at the base of the third finger knuckle.  At the December 2013 Board hearing, the Veteran testified that he experiences pain in his right hand, especially his knuckles, and is currently unable to make a fist or button his clothing.

The Veteran had an in-service right hand injury, and he has asserted that he experiences current pain symptomatology that he relates to the in-service right hand injury.  There is insufficient competent medical evidence on file for the VA to make a decision on the claim.  In light of the "low threshold" for a medical opinion as announced in McLendon, the Board finds that a remand for a VA examination and medical opinion is necessary to help determine if the Veteran has a current right hand disability and, if so, whether any current right hand disability is etiologically related to service.    
 
Accordingly, the issue of service connection for a right hand disability is REMANDED for the following action:

1.  Associate with the claims file any VA clinical documentation pertaining to the treatment of the Veteran's right hand that is not already of record.

2.  Schedule the Veteran for a VA orthopedic (joints) examination to ascertain whether the Veteran has a right hand disability and, if so, the likely etiology.  All relevant documents associated with the claims file should be reviewed by the VA examiner in connection with the examination.

In assessing the relative likelihood as to origin and etiology of the Veteran's right hand disability, the examiner should express the following opinions:

	A)  Does the Veteran have a current right hand disability?  Please identify by diagnosis any disability that accounts for the complaints of knuckle pain, hand pain, and inflexibility.  

B)  Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the right hand disability is causally or etiologically related to service?  In answering this question, the VA examiner should specifically note and discuss the Veteran's June 1975 
in-service injury to his right hand, during which the Veteran shut a window on his right hand and put his right hand through a window.  The VA examiner also should specifically note and discuss the Veteran's current reports of recurrent pain symptomatology.    

The VA examiner should provide a rationale for any such conclusion set out in the report.  Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  After completion of the above, the claim for service connection for a right hand disability should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


